Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 12/20/2021, with respect to claims 11-15 have been fully considered and are persuasive.  The rejection of claims 11-15 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (WO2018/084292) in view of Sakai (DE102015121406).

	As to independent claim 1, Yanase teaches a motor assembly configured to rotate a rotational shaft (133) about a central axis by providing a drive force to the rotational shaft (133), the motor assembly comprising: a cylinder block (120)  having a bore (128) formed, therein and at least one fastening hole (164) formed along a longitudinal direction the cylinder block (120) being configured to be penetrated by the rotational shaft (133); a stator (142) configured to be coupled to the cylinder block (120); a rotor (140) configured to be installed at an outer circumferential surface of the stator 
at least one fastening member (166) configured to penetrate the stator (142) in the longitudinal direction and being inserted into the at least one fastening hole (164) to fasten the stator (142) and the cylinder block (120) to each other such that the stator (142) is supported by the cylinder block (120) and in which the at least one fastening member (166) is inserted into the at least one fastening hole (164) while the stator (142) and the cylinder block (120) are fastened to each other by the at least one fastening member (164) as shown in figure 1.

    PNG
    media_image1.png
    912
    1102
    media_image1.png
    Greyscale


However Sakai teaches a fastening member (54) is shorter than a sum of a thickness of the2Serial No. 16/852,725Docket No. NAM-0025 Reply to Office Action of stator (51) and a depth of the at least one fastening hole (see figure 2), and wherein the at least one fastening hole (see figure 2) has an extra space into which the at least one fastening member may be additionally inserted other than a space (see figure 2) as shown in figure 2.

    PNG
    media_image2.png
    649
    575
    media_image2.png
    Greyscale


As to claims 2/1, and 18/17, Yanase teaches wherein the cylinder block (120) comprises: a first block body (see annotated figure 1) ; a second block body (see annotated figure 1) configured to be penetrated by the rotational shaft (133) at a lower portion of the first block body (see annotated figure 1); and a third block body (see annotated figure 1)  configured to be penetrated by the rotational shaft (133) at a lower portion of the second block body (see annotated figure 1), and to have a cross-sectional thickness smaller than a cross-sectional thickness of the second block body (see annotated figure 1), wherein the stator (142) is penetratingly coupled to an outer circumferential surface of the third block body (see annotated figure 1) a shown in figure 1.
As to claim 3/2, Yanase teaches wherein an upper surface of the stator (142) corresponds to a lower surface of the second block body (see annotated figure 1) such that the upper surface of the stator (142) is in contact with the lower surface of the second block body (see annotated figure 1) as shown in figure 1.
As to claim 4/3, Yanase teaches wherein the at least one fastening member (166) fastens the second block body (see annotated figure 1) and the stator (142) to each other as shown in figure 1.
As to claim 5/4, Yanase teaches wherein at least one fastening hole (164) is formed in the second block body (see annotated figure 1) along a longitudinal direction, and wherein the at least one fastening member (166) penetrates the stator (142) from a bottom of the stator (142) in an upward direction, and an upper end of the at least one fastening member (166) is inserted into the at least one fastening hole (164) as shown in figure 1.
As to claim 7/5, Yanase teaches wherein a screw groove (paragraph [0058]) is formed on an inner circumferential surface of the at least one fastening hole (164), and wherein the at least one fastening member (166) comprises a bolt having a screw thread, corresponding to the screw groove (paragraph [0058]), formed on an outer circumferential surface of the at least one fastening member (166) as shown in figure 1 and paragraph [0058].
As to claim 9/7, and 20/17, Yanase teaches wherein a fastening groove (see paragraph [0058]) corresponding to the head (168) of the bolt (166) is formed on a lower surface of the stator (142), and the head (168) of the bolt (166) is seated in the fastening groove as shown in figure 1 and Paragraph [0058]).
As to claim 10/1, Yanase teaches wherein the at least one fastening member (166) comprises a plurality of fastening members (see paragraph [0058]) symmetrically disposed in a plane on the stator (142) as shown in figures 1, 2 and Paragraph [0058]).
As to independent claim 17, Yanase teaches a motor assembly configured to rotate a rotational shaft (133) about a central axis by providing a drive force to the rotational shaft (133), the motor assembly comprising: a cylinder block (120) having a bore (128) formed configured to receive the rotational shaft (133) extends therethrough and at least one fastening hole (164) formed along a longitudinal direction; a stator (142) coupled to the cylinder block (120); a rotor (140) installed at an outer circumferential surface of the stator (142) so as to be rotated by the stator (142), and coupled to the rotational shaft (133) so as to rotate together with the rotational shaft (133); and at least one fastening bolt (166) configured penetrate the stator (142) in the longitudinal direction and being inserted into the at least one fastening hole (164) to fasten the stator (142) and the cylinder block (120) to each other such that the stator (142) is supported by the cylinder block (120) and in which the at least one fastening member (166) is inserted into the at least one fastening hole (164) while the stator (142) and the cylinder block (120) are fastened to each other by the at least one fastening member (164) as shown in figure 1.
Yanase teaches the claimed limitation as discussed above except wherein a length of the at least one fastening bolt is shorter than a sum of a thickness of the stator and a depth of the at least one fastening hole, and wherein the at least one fastening hole has an extra space into which the fastening bolt may be additionally inserted other than a space8Serial No. 16/852,725Docket No. NAM-0025.
However Sakai teaches a fastening member (54) is shorter than a sum of a thickness of the2Serial No. 16/852,725Docket No. NAM-0025 Reply to Office Action of stator (51) and a depth of the at least one fastening hole (see figure 2), and wherein the at least one fastening hole (see figure 2) has an extra space into which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yanase by using a fastening member is shorter than a sum of a thickness of the2Serial No. 16/852,725Docket No. NAM-0025 Reply to Office Action of stator and a depth of the at least one fastening hole, and wherein the at least one fastening hole has an extra space into which the at least one fastening member may be additionally inserted other than a space, as taught by Sakai, to provide an installation structure of the motor with respect to the cylindrical portion.Reply to Office Action of 
As to claim 19/18, Yanase teaches wherein an upper surface of the stator (142) corresponds to a lower surface of the second block body (see annotated figure 1) such that the upper surface of the stator (142) is in contact with the lower surface of the second block body (see annotated figure 1), wherein at least one fastening hole (164) is formed in the second block body (see annotated figure 1)along a longitudinal direction, and wherein the at least one fastening bolt (166) penetrates the stator (142) from a bottom of the stator (142) in an upward direction, and an upper end of the at least one fastening bolt (166)  is inserted into the at least one fastening hole (164) as shown in figure 1.
Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase. (WO2018/084292) and Sakai (DE102015121406 ) as applied in claim 7 above, and further in view of Miura (US PG Pub 2019/0229576).
As to claim 8/7, Yanase in view of Sakai teaches the claimed limitation as discussed above except wherein the at least one fastening member further comprises a washer interposed between a head of the bolt and a lower surface of the stator.
	However Miura teaches the at least one fastening member (30) further comprises a washer (72) interposed between a head (30b) of the bolt (30) and a lower surface of the stator (24) as shown in figure 5, for the advantageous benefit of providing a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yanase in view of Sakai by using at least one fastening member further comprises a washer interposed between a head of the bolt and a lower surface of the stator, as taught by Miura, to provide a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration.
As to claim 21/8, Yanase in view of Sakai teaches the claimed limitation as discussed above except wherein the washer is a flat washer or a spring washer.
However Miura teaches the washer is a flat washer (72) as shown in figure 5, , for the advantageous benefit of providing a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yanase in view of Sakai by using the washer is a flat washer, as taught by Miura, to provide a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boehmler (4,431,383) teaches at least one fastening member configured to penetrate the stator in the longitudinal direction as claimed in claims 1 and 17.

	Okamoto (JP2017082723) teaches the washer is a spring washer as claimed in claim 21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	 January 26, 2022